Citation Nr: 0407144	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-12 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for status post thoracic spine trauma, with 
surgical stabilization.

2.  Entitlement to an initial disability rating greater than 
20 percent for status post lumbar spine trauma, with surgical 
stabilization.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel



INTRODUCTION

The appellant had active military service from January 1999 
until December 2001.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for status 
post thoracic spine trauma and status post lumbar spine 
trauma and assigned disability ratings of 10 percent and 20 
percent respectively.

The appellant did not request a hearing in this case.

The Board additionally notes that appellant, in his July 2002 
statement in support of claim (VA Form 21-4138), raised the 
issue of service connection for right arm weakness.  This 
issue was not previously addressed by the Regional Office 
(RO).  Therefore, the Board refers the issue of service 
connection for right arm weakness to the RO for further 
inquiry.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The Board notes that the appellant was previously afforded a 
VA exam in August 2002 with respect to the issues on appeal.  
However, the appellant, through his representative, contends 
that his current service-connected back conditions are 
"progressively getting worse".  As such, there is a need to 
verify the current severity of the appellant's service-
connected back conditions.  Therefore, consistent with VA's 
duty to assist, the appellant should be afforded a VA 
reexamination as detailed in the remand below.

Furthermore, the Board must consider all documents submitted 
prior to its decision and review all issues reasonably raised 
from a liberal reading of these documents.  Suttmann v. 
Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  
Where such review reasonably reveals that the appellant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue or, if appropriate, remand the issue for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.

The appellant has alleged inability to obtain or retain 
employment due to his service-connected back conditions.  
Such allegations are sufficient to raise a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
A claim of TDIU, on an extraschedular basis, is a component 
of the veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); see also VAOPGCPREC 
6-96; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
("[o]nce a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, . . . VA 
must consider TDIU.")

The laws and regulations regarding TDIU, see 38 C.F.R. 
§ 4.16, must be considered in this case.  See VAOPGCPREC 6-
96.  The Board is required to address the issue of 
entitlement to TDIU when it is reasonably raised by the 
record before the Board on a claim for an increased 
disability rating.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The Board has jurisdiction to address this issue as 
part of the claim for an increased disability rating if the 
TDIU claim is based solely upon the disability which is the 
subject of the increased rating claim on appeal, such as is 
the case here.  VAOPGCPREC 6-96.

The RO has not considered whether TDIU can be granted based 
on extraschedular consideration.  The Board does not have the 
authority to grant an extraschedular evaluation in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  It would be 
prejudicial to the appellant if the Board were to address 
this issue at this point.  Therefore, it is necessary to 
remand this claim so that proper procedural actions can be 
completed.  VAOPGCPREC 6-96.

Accordingly the case is remanded for the following:

1.	Ask the appellant to complete VA Form 21-8940, 
application for TDIU, with sufficient detail as to all 
employment, regardless of income earned or length of 
time.

2.	Upon completion of the aforementioned development, the 
appellant should be scheduled for a VA reexamination.  
The examiner should thoroughly review the claims folder 
in conjunction with evaluating the appellant.  The 
examiner should specifically address the following:

a.	What is the range of motion, functional impairment, 
weakness, incoordination, etc., resulting from the 
appellant's service-connected status post thoracic 
spine trauma and status post lumbar spine trauma 
conditions?  The examiner should also specifically 
comment on the existence of any ankylosis as well 
as any demonstrable deformity of the vertebral 
body.

b.	What is the effect of the appellant's service-
connected status post thoracic spine trauma and 
status post lumbar spine trauma conditions on his 
daily activities, and what effect, if any, do the 
aforementioned service-connected conditions have 
upon the appellant's relative degree of industrial 
impairment, including his ability to obtain and 
maintain employment?

All appropriate testing in this regard should be 
accomplished.  A complete rationale for any opinion 
expressed must be provided.

4.	Upon completion of the requested development, the 
appellant's claims folder should be reviewed to ensure 
that all the foregoing development has been conducted 
and is completed in full.  If it is determined that any 
development is incomplete, then appropriate corrective 
action should be taken.

5.	The appellant's claims for higher ratings for his 
service-connected back conditions should then be 
reconsidered.  In the course of this reconsideration, 
all potentially applicable diagnostic code(s) should be 
analyzed.  Readjudication should also include the 
subissue of entitlement to TDIU.  If the benefits sought 
on appeal remain denied, then the appellant and his 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent 
to the issue currently on appeal, as well as any 
amendments to those regulations.  An appropriate period 
of time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




